FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                      December 13, 2021

                                     No. 04-21-00280-CV

                       IN THE INTEREST OF M.U.C.O., A CHILD

                  From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017-CI-11725
                        Honorable Antonia Arteaga, Judge Presiding


                                        ORDER
Sitting:      Irene Rios, Justice
              Beth Watkins, Justice
              Liza A. Rodriguez, Justice

       Appellant’s brief was due on November 29, 2021. Appellant’s brief was filed a day late
and exceeded the word count limit for an opening brief. See TEX. R. APP. P. 9.4(i)(2)B).
However, Appellant has filed a motion for an extension of time to file his brief and a motion to
exceed the word count limit in rule 9.4(i)(2)(B) of the Texas Rules of Appellate Procedure. See
TEX. R. APP. P. 9.4(i)(4). Appellant’s motions are GRANTED.



                                                   _________________________________
                                                   Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of December, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court